UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR LEE HAIRSTON, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:00-cr-00024-JPB-1)


Submitted:   March 17, 2011                 Decided:   April 7, 2011


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se. Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Lee Hairston, Sr., appeals from the district

court’s    order    granting     in   part       his    18    U.S.C.      § 3582     (2006)

motion for reduction of sentence.                     On appeal, Hairston asserts

that the district court abused its discretion by failing to give

him   a   full   resentencing     hearing        and     that      the   district       court

failed to provide sufficient reasoning for the chosen sentence.

We affirm.

            Hairston’s       claim    that       he     was    entitled       to    a     full

resentencing pursuant to United States v. Booker, 543 U.S. 220

(2005),    is    foreclosed     by    our       decision      in     United     States      v.

Dunphy, 551 F.3d 247, 251 (4th Cir.) (holding that “proceedings

under § 3582(c)(2) do not constitute a full resentencing of the

defendant”),       cert.    denied,   129       S.     Ct.    2401    (2009),       and    the

Supreme Court’s decision in Dillon v. United States, 130 S. Ct.
2683, 2693 (2010) (finding that holding in Booker does not apply

to    §   3582(c)(2)       proceedings).          Accordingly,           this      claim    is

without merit.

            Hairston next asserts that the district court did not

fully consider his circumstances prior to choosing a sentence.

Under § 3582(c)(2), a district court “may reduce the term of

imprisonment, after considering the factors set forth in section

§ 3553(a) to the extent that they are applicable.”                              In United

States v. Legree, 205 F.3d 724, 728-29 (4th Cir. 2000), we held

                                            2
that there exists a presumption, absent a contrary indication in

the record, that the district court considered the § 3553(a)

factors in denying a § 3582(c)(2) motion.                       Here, the record

provides no support for Hairston’s assertions that the district

court failed to properly consider his motion; accordingly, we

presume     that      the    court’s    consideration      of   the     appropriate

factors was sufficient.             See also United States v. Evans, 587
F.3d 667,     674    (5th    Cir.    2009)   (holding    that    court    is   not

required to state findings of fact and conclusions of law when

denying § 3582 motion), cert. denied, 130 S. Ct. 3462 (2010).

              Based on the foregoing, we affirm the district court’s

judgment.       We deny Hairston’s motions to appoint counsel, to

clarify, and to order the Warden to provide writing materials.

We   dispense      with     oral   argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          3